DETAILED ACTION
Examiner Notes
	This office action is in response to information disclosure statement (IDS) filed 9/21/21.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
Specification
The disclosure is objected to because of the following informalities: 
Specification [0025] “management devices 30” should read singular “management device 30” for consistency
Appropriate correction is required.
Claim Objections
Claim(s) 1, 5, 8, 9, and 13 is/are objected to because of the following informalities: 
Claim 1 Lines 22-23 are objected to for inconsistently describing the system such as in Fig. 1; Fig. 1 shows that each sewing machine has a terminal, otherwise said as one terminal per sewing machine, otherwise said as a terminal between each sewing machine and the management device; Lines 22-23 instead currently read as though the plurality of sewing machines are collectively connected to a management device via a single terminal  
Claim 1 Line 24 is objected for inconsistently describing the system such as in Fig. 1; similarly as aforementioned, inasmuch as Claim 1 Lines 22-23 seem to only establish a 
Similarly, Claim 8 Lines 7-8, 26-28 are objected to
Similarly, Claim 9 Lines 6-7, 19-21 are objected to
Relatedly, Claims 5 and 13 also seems to only recite a single reading unit
Claim 8 Line 28 has two periods
Claim 9 Line 7 should read “plurality of sewing machines”
Claim 13 Lines 2-3 seem to have been inadvertently redundant of Claim 1 Lines 13-14 other than the term “wherein”
To assist with these objections, examiner recommends reviewing the examiner’s amendment proposed on 6/28/21
Should applicant disagree with the aforementioned objections, at least a 112(a) new matter rejection may be warranted
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claims will be interpreted as though there is a terminal between each sewing machine and the single management device, wherein each terminal comprises a reading unit.
Claim 13 will be interpreted as being without Lines 2-3 other than the term “wherein”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (USPN 5229949), herein Kondo, in view of Funahashi et al (USPN 6631306), herein Funahashi, Cameron et al (US Publication 2005/0060058), herein Cameron, Hisatake et al (USPN 4932342), herein Hisatake, and Beck et al (USPN 6487473), herein Beck.
Regarding Claim 1, Kondo teaches a sewing system (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1A, 1B; Col. 1 Lines 42-43 “present invention to provide a sewing system”) comprising:
a plurality of sewing machines arranged, the sewing (arrangement) including a plurality of steps to produce a work piece, wherein each sewing machine of the plurality of sewing machines configured to perform at least one step of the plurality of steps of the sewing (arrangement) (Col. 1 Lines 42-44 “present invention to provide a sewing system…for a plurality of sewing machines”; Col. 1 Lines 52-53 “sewing management system which includes a plurality of sewing machines”; Col. 1 Lines 52-57, 60-61 "sewing management system which includes a plurality of sewing machines and a managing apparatus for managing sewing operations of the sewing machines, wherein the managing apparatus includes sewing step instructing means for instructing at least one of a plurality of the sewing steps...to the sewing machines"; Col. 2 Lines 3-7 "'sewing step' denotes a step at which sewing…may sew…a component of a work or a part of a component of a work", where the existence of sewing machines indicate some sewing arrangement); and
a management device (260) that manages the plurality of sewing machines (see Fig. 1B; Col. 8 Line 54 “managing apparatus 260”; Col. 1 Lines 54-55 “managing apparatus for managing sewing operations of the sewing machines”),
each of the plurality of sewing machines including:
a memory (250) for storing parameter data obtained by digitizing an adjustment amount of an adjustment function of a seam (see Fig. 1A; Col. 6 Lines 41, 44-47 "sewing machine includes…microcomputer wherein a ROM…214 and a RAM…216 are connected to a CPU …212"; Col. 7 Lines 29-37 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes…including feed pitch, a type of a presser foot, a fabric pressing pressure, a thread tightness degree", showing parameter data; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212", showing digitizing), and
the parameter data corresponding to the at least one step of the plurality of steps of the sewing line for the sewing machine to perform (see Fig. 9; Col. 1 Lines 56-57 "sewing step instructing means for instructing at least one of a plurality of the sewing steps"; Col. 1 Lines 58-61 "identification code supplying means for supplying an identification code representative of a sewing step instructed by the sewing step instructing means to the sewing machines"; Col. 8 Lines 2-6 "sewing step codes representative of sewing steps necessary for the sewing of such works (such codes are the same as the sewing step codes of the identification codes stored in the sewing data storage device 250)";
an adjustment unit that adjusts the adjustment function of the seam by the adjustment amount corresponding to the parameter data in the memory (where adjustment unit is the motors; see Fig. 1A where 210 includes all the circuits connected to motors; Col. 6 Lines 41-42 "sewing machine includes a controlling apparatus 210 serving as controlling means"; Col. 6 Lines 49-51 "feed pitch adjusting stepping motor 74 is connected to the CPU 212 by way of a controlling circuit 222 and a driver circuit 224" ; Col. 6 Lines 53-55 "fabric pressing pressure adjusting stepping motor 146 is connected to the CPU 12 by way of a controlling circuit 228 and a driver circuit 230"; Col. 6 Lines 56-58 "thread tightness degree adjusting stepping motor 196 is connected to the CPU 212 by way of a controlling circuit 232 and a driver circuit 234"; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212"), and
the management device (see Fig. 1B; Col. 8 Line 54 “managing apparatus 260”) including:
a management unit (266) that separately manages the parameter data of the plurality of sewing machines for each step of the plurality of steps of the sewing (arrangement) (see Figs. 1A and 1B; Col. 8 Lines 50-53 "CPU 262 of a microcomputer which comprises a main component of a managing apparatus 260 is connected to the CPU 212"; Col. 8 Lines 57-58 "instruction device 264 and a storage device 266 are connected to the CPU 262"; Col. 8 Lines 58, 60-61 "instruction device 264…is provided for inputting...data necessary for sewing such as a type of work"; Col. 7 Lines 62-68 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268", where, as aforementioned, work code is included in parameter data; as for separately managing for each step, see aforementioned Col. 1 Lines 52-57, 60-61; Col. 2 Lines 3-7); and
a delivery unit (257) that delivers the parameter data to each of the plurality of sewing machines configured to perform at least one step of the plurality of steps of the sewing (arrangement) (see Figs. 1B and 1A, where parameter data 250 is connected to 257 and 257 is with 260, where 260 is connected to 256, and 256 is with 212 of 210 sewing machine, where 256 and 257; Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where the output makes 257 a delivery unit; see aforementioned Col. 1 Lines 55-57, 60-61 for configuration).

Kondo does not explicitly teach that the plurality of sewing machines are arranged in a sewing line.

Funahashi at least suggests that the plurality of sewing machines are arranged in a sewing line (see Fig. 1 for a line; Col. 4 Lines 27-29 "the embroidery data according to the articles to be embroidered is to be transferred to each single-head embroidery sewing machine 2"; Col. 4 Lines 41, 43-47 "three…sewing machines 2…are arranged in a rectangular factory floor 8 suitably for increasing productivity by removing unnecessary movements of the workers and things necessary for embroidering the volume of the production times ordered from customers").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s plurality of sewing machines, if necessary, to be in a sewing line as at least suggested by Funahashi in order to increase productivity (Col. 4 Lines 41, 43-47).

Kondo further does not explicitly teach that the delivery unit simultaneously delivers.

Cameron teaches simultaneously delivers ([0037] "communication to a server of the selection input of embroidery machines may be done…through a batch process sending the selected designs to the respective machines nearly simultaneously"; [0037] "server 45, and hence, system 15 to initiate operation of the selected embroidery machines 30 to apply the selected embroidery pattern or patterns").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the simultaneous delivery of Cameron in order to minimize additional steps ([0037]).

Although Kondo already teaches that the sewing machines are connected to the management device,
Kondo does not explicitly teach wherein the plurality of sewing machines are connected to the management device via a terminal so as to be capable of communicating bidirectionally,
a reading unit that reads the item number from a sewing target carried into the sewing machine, and that reads operator identification information of an operator of the sewing machine, and 
wherein the reading unit is provided with the terminal.

Hisatake teaches wherein the plurality of sewing machines are connected to the management device via a terminal (16) so as to be capable of communicating bidirectionally (see Fig. 1; Col. Col. 3 Lines 49-52 "keyboard 16 is arranged on a front panel of embroidering machine (Fig. 1) and manipulated as desired by a machine operator to perform embroidering operation by the machine", wherein there is a keyboard connected to every sewing machine; as for bidirectionally-- Col. 5 Lines 11-16 "each series of the stitch control data stored in memory 62 will transferred to memory 22 in embroidering machine 10, in response to a pattern renewal signal generated from the embroidering machine 10 by manual operation of a pattern renewal key arranged on keyboard 16").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s sewing machine, if necessary, with the keyboard terminal of Hisatake in order to provide a method of operator-entered instructions for versatility of use.

Beck teaches a reading unit that reads the item number from a sewing target carried into the sewing machine, and that reads operator identification information of an operator of the sewing machine (see Figs. 3A-5; Col. 2 Lines 27-28 “operator interface terminal (OIT)”; Col. 2 Lines 52-56 "each cutting station is equipped with a touch screen OIT…information can be entered into the OIT through an on-screen keyboard display or through an attached bar code scanner"; Col. 2 Lines 58-62 "bar code scanner…used for the entry of information…such as job serial number, job code…operator badge number…and the bar code identifying the hide"), and 
wherein the reading unit is provided with the terminal (see aforementioned, wherein OIT is the terminal, bar code scanner is the reading unit, wherein the bar code scanner is attached to the OIT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s keyboard terminal, as provided by Hisatake, to further be connected to a reading unit as taught by Beck inasmuch as Beck shows it is known in the art to utilize a keyboard display with a bar code scanner for greater versatility of use such as being able to identify products (Col. 2 Lines 52-56, Col. 2 Lines 58-62).
Regarding Claim 2, modified Kondo teaches all the claimed limitations as discussed above in Claim 1.
Kondo further teaches the management device includes a collection unit (257) that collects current parameter data from each of the plurality of sewing machines, and manages the current parameter data of each of the plurality of sewing machines (see Fig. 1B and 1A, where 257 is with 260 and 256 with 212 of 210 sewing machine; Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where the input of 257 shown in Fig. 1B makes 257 also a collection unit of the parameter data; where it manages it that it is associated with 260).
Regarding Claim 4, modified Kondo teaches all the claimed limitations as discussed above in Claim 1.
Kondo further teaches the management unit manages the parameter data of the plurality of sewing machines for each item number (Col. 7 Lines 62-63 "storage device 266 has a work code data storage section 268"; Col. 7 Lines 62-Col. 8 Line 1 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268 in a corresponding relationship with ordinary names of works to be sewn", where parameter data includes work code data and item number is the work code) and
Modified Kondo further teaches the delivery unit simultaneously delivers the parameter data to each of the sewing machines according to the item number  (Kondo teaches Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where parameter data is 268 in 266, and 266 in 260 management device; and 260 via 257 is to 212 of 210 sewing machine; therefore the parameter data including work code is delivered to the sewing machine responsible for handling the item number and therefore is delivered according to the item number; as for simultaneous delivery, see rejection of Claim 1, taught by Cameron).
Regarding Claim 5, modified Kondo teaches all the claimed limitations as discussed above in Claim 4.
Modified Kondo already taught the management device separately delivers the parameter data to each of the plurality of sewing machines by the delivery unit according to the item number read by the reading unit (see aforementioned rejection of Claims 1 and 4, where it is delivered separately in that it is delivered to separate machines; wherein it was previously established that the delivery unit delivers according to the item number and that the item number is read by the reading unit).
Regarding Claim 7, modified Kondo teaches all the claimed limitations as discussed above in Claim 1.
Kondo does not explicitly teach the delivery unit delivers at least one of a vector pattern data indicating an embroidery pattern, a memory switch indicating a sewing machine control option, continuous stitch data for controlling automatic sewing of a continuous sewing, cycle stitch data for controlling an automatic sewing of a pattern seamer, and firmware, in addition to the parameter data, to the plurality of sewing machines.

However, Hisatake further teaches the delivery unit (62) delivers at least one of a vector pattern data indicating an embroidery pattern, a memory switch indicating a sewing machine control option, continuous stitch data for controlling automatic sewing of a continuous sewing, cycle stitch data for controlling an automatic sewing of a pattern seamer, and firmware, in addition to the parameter data, to the plurality of sewing machines (see Fig. 3; Col. 4 Lines 4, 11 "control unit 50 has…memories 60 and 62"; Col. 5 Lines 11-13 "series of the stitch control data stored in memory 62 will be transferred to memory 22 in embroidering machine 10"; Col. 4 Lines 66-67, Col. 5 Line 7 Line "stitch control data comprises: (i) embroidery pattern data…(ii)…stitch pitch data", where parameter data is the stitch pitch data; and at least one additional is the embroidery pattern data, where it is known in the art that embroidery pattern data can include vectors, see extrinsic evidence Kaymer USPN 6510360).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo to be able to deliver data in addition to the parameter data as taught by Hisatake in order to further decrease the burden upon the operator (Col. 1 Lines 52-53), especially as Kondo endeavors to do the same (Col. 1 Lines 30-34).
Regarding Claim 11, modified Kondo teaches all the claimed limitations as discussed above in Claim 2.
The body of Claim 11 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 11.
Regarding Claim 13, modified Kondo teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 13 is the same as the body of Claim 5.  As such, see the aforementioned rejection of the body of Claim 5 for the rejection of the body of Claim 13.

Claim(s) 6, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (USPN 5229949), herein Kondo, in view of Funahashi et al (USPN 6631306), herein Funahashi, Cameron et al (US Publication 2005/0060058), herein Cameron, Hisatake et al (USPN 4932342), herein Hisatake, and Beck et al (USPN 6487473), herein Beck, as applied to Claim(s) 1, 2, 4, 5, 7, 11, and 13 above, further in view of Komuro et al (USPN 5873317), herein Komuro.
Regarding Claim 6, modified Kondo teaches all the claimed limitations as discussed above in Claim 1.
Kondo teaches the management unit manages the parameter data of the plurality of sewing machines (see aforementioned rejection of Claim 1) and
Modified Kondo teaches the delivery unit simultaneously delivers the parameter data to each of the sewing machines (see aforementioned rejection of Claim 1),
wherein the operator identification information for identifying the operator of each of the sewing machines is read out by each reading unit (see aforementioned rejection of Claim 1).

Kondo does not explicitly teach the management unit manages the parameter data of the plurality of sewing machines for each operator, and
the delivery unit simultaneously delivers the parameter data to each of the sewing machines according to the operator identification information).

Komuro teaches the management unit (13b) manages the parameter data of the plurality of sewing machines for each operator (Col. 4 Lines 49-50, 53-54 "personal computer 2 includes…RAM…13"; Col. 5 Line 22, 24-25 "in the RAM 13…second data memory area 13b for storing data tables are provided", where 13b is part of the management unit; Col. 5 Lines 25-31 "in the second data memory area 13b, as shown in Fig. 3, table indicating ID (identification) numbers intrinsic to the embroidering machines 3-6, which have been transmitted from the respective embroidering machines to the personal computer 2, and names registered in relation to the ID numbers and intrinsic to the respective embroidering machines are stored"; see Fig. 9; Col. 6 Lines 43-45 "in this embodiment, as shown in Fig. 3, names "TARO" and "KEN" are assigned to the first and second embroidering machines 3 and 4"), and
the delivery unit (13a) delivers the parameter data to each of the sewing machines according to the operator identification information for identifying the operator of each of the sewing machines (Col. 5 Lines 22-23 "in the RAM 13, a first data memory area 13a for storing various data such as embroidery data to be transmitted"; where it’s known: Col. 1 Lines 14-17 "host computer is electrically connected to the plurality of sewing machines, and identifies each  sewing machine and transmits various control commands to each of the plurality of sewing machines to create sewn products"; where the invention: Col. 2 Lines 15-19 "controlling device the arbitrarily registered data on the display screen for identifying each of the plurality of sewing machines, and the controls commands are transmitted to sewing machines identified by the arbitrarily registered data displayed by the displaying device"; Col. 7 Lines 47-48, 52-54, 56-60 "according to the first embodiment, desired names can be assigned to the embroidering machines...accordingly, operators can assign names which enable the operators to identify each embroidering machine easily...it becomes possible to prevent the operators from erroneously identifying a wrong embroidering machine, which prevents inferior products from being produced and improves rate of operation of the embroidering system", wherein an operator assigned identity is an operator identification information for identifying the operator as it is specific to a particular operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the substitution of Kondo’s delivery system by operator identification or to modify with the addition of the delivery system by operator identification taught by Komuro in order to avoid operator error (Col. 2 Lines 27-31), especially as Kondo endeavors to do the same (Col. 1 Lines 30-34).
Regarding Claim 15, modified Kondo teaches all the claimed limitations as discussed above in Claim 2.
	The body of Claim 15 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 15.
Regarding Claim 17, modified Kondo teaches all the claimed limitations as discussed above in Claim 4.
The body of Claim 17 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 17.
Regarding Claim 18, modified Kondo teaches all the claimed limitations as discussed above in Claim 5. 
The body of Claim 18 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 18.
Regarding Claim 19, modified Kondo teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 19 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 19.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (USPN 5229949), herein Kondo, in view of Funahashi et al (USPN 6631306), herein Funahashi, Cameron et al (US Publication 2005/0060058), herein Cameron, Hisatake et al (USPN 4932342), herein Hisatake, and Beck et al (USPN 6487473), herein Beck.
Regarding Claim 8, Kondo teaches a sewing machine managed by a management device (see Figs. 1A, 1B; Col. 8 Line 54 “managing apparatus 260”; Col. 1 Lines 54-55 “managing apparatus for managing sewing operations of the sewing machines”; Col. 3 Lines 6-8 “Fig. 1A...showing a managing apparatus for sewing machines and a controlling apparatus of a sewing machine; Col. 6 Lines 42 “controlling apparatus 210”; as such, Fig. 1A shows what a single sewing machine managed by a management device comprises, but also what each sewing machine managed would comprise), comprising:
a memory (250) that stores parameter data obtained by digitizing an adjustment amount of an adjustment function of a seam (see Fig. 1A; Col. 6 Lines 41, 44-47 "sewing machine includes…microcomputer wherein a ROM…214 and a RAM…216 are connected to a CPU …212"; Col. 7 Lines 29-37 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes…including feed pitch, a type of a presser foot, a fabric pressing pressure, a thread tightness degree", showing parameter data; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212", showing digitizing); 
an adjustment unit that adjusts the adjustment function of the seam with an adjustment amount corresponding to the parameter data in the memory (where adjustment unit is the motors; see Fig. 1A where 210 includes all the circuits connected to motors; Col. 6 Lines 41-42 "sewing machine includes a controlling apparatus 210 serving as controlling means"; Col. 6 Lines 49-51 "feed pitch adjusting stepping motor 74 is connected to the CPU 212 by way of a controlling circuit 222 and a driver circuit 224" ; Col. 6 Lines 53-55 "fabric pressing pressure adjusting stepping motor 146 is connected to the CPU 12 by way of a controlling circuit 228 and a driver circuit 230"; Col. 6 Lines 56-58 "thread tightness degree adjusting stepping motor 196 is connected to the CPU 212 by way of a controlling circuit 232 and a driver circuit 234"; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212"); and
wherein the parameter data stored in the memory is parameter data of a plurality of sewing machines separately managed by the management device (see aforementioned Col. 1 Lines 54-55 “managing apparatus for managing sewing operations of the sewing machines”, where each sewing machine has parameter data and therefore the parameter data of each sewing machine is part of a collective parameter data across the multiple sewing machines; Col. 10 Lines 46-47 “each of the sewing machines has sewing data therefor stored therein”),
the parameter data of the plurality of sewing machines being delivered (via a delivery unit 257; see Figs. 1B and 1A, where parameter data 250 is connected to 257 and 257 is with 260, where 260 is connected to 256, and 256 is with 212 of 210 sewing machine, where 256 and 257; Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where the output makes 257 a delivery unit),
the sewing machine being one of the plurality of sewing machines (Col. 3 Lines 6-9 “Fig. 1A…showing a managing apparatus for sewing machines and a controlling apparatus of a sewing machine”),
wherein the plurality of sewing machines are arranged in a sewing (arrangement), the sewing (arrangement) including a plurality of steps to produce a work piece, wherein each sewing machine of the plurality of sewing machines configured to perform at least one step of the plurality of steps of the sewing (arrangement) (Col. 1 Lines 42-44 “present invention to provide a sewing system…for a plurality of sewing machines”; Col. 1 Lines 52-53 “sewing management system which includes a plurality of sewing machines”; Col. 1 Lines 52-57, 60-61 "sewing management system which includes a plurality of sewing machines and a managing apparatus for managing sewing operations of the sewing machines, wherein the managing apparatus includes sewing step instructing means for instructing at least one of a plurality of the sewing steps...to the sewing machines"; Col. 2 Lines 3-7 "'sewing step' denotes a step at which sewing…may sew…a component of a work or a part of a component of a work", where the existence of sewing machines indicate some sewing arrangement); and
wherein a management unit (266) of the management device separately manages the parameter data of the plurality of sewing machines for each step of the plurality of steps of the sewing (arrangement) (see Figs. 1A and 1B; Col. 8 Lines 50-53 "CPU 262 of a microcomputer which comprises a main component of a managing apparatus 260 is connected to the CPU 212"; Col. 8 Lines 57-58 "instruction device 264 and a storage device 266 are connected to the CPU 262"; Col. 8 Lines 58, 60-61 "instruction device 264…is provided for inputting...data necessary for sewing such as a type of work"; Col. 7 Lines 62-68 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268", where, as aforementioned, work code is included in parameter data; as for separately managing for each step, see aforementioned Col. 1 Lines 52-57, 60-61; Col. 2 Lines 3-7); and
wherein the parameter data corresponds to the at least one step of the plurality of steps of the sewing line for the sewing machine to perform (see Fig. 9; Col. 1 Lines 56-57 "sewing step instructing means for instructing at least one of a plurality of the sewing steps"; Col. 1 Lines 58-61 "identification code supplying means for supplying an identification code representative of a sewing step instructed by the sewing step instructing means to the sewing machines"; Col. 8 Lines 2-6 "sewing step codes representative of sewing steps necessary for the sewing of such works (such codes are the same as the sewing step codes of the identification codes stored in the sewing data storage device 250)",
wherein the parameter data of the plurality of the sewing machines is stored in each of respective memory of the plurality of sewing machines (as aforementioned, each memory has parameter data and each machine has memory; therefore each parameter is stored within each memory), 
wherein an adjustment function of a seam of each of the plurality of the sewing machines is adjusted by the parameter data in the respective memory (as aforementioned, each machine has an adjustment function adjusted by the parameter and therefore so would the plurality).

Kondo does not explicitly teach that the plurality of sewing machines are arranged in a sewing line.

Funahashi at least suggests that the plurality of sewing machines are arranged in a sewing line (see Fig. 1 for a line; Col. 4 Lines 27-29 "the embroidery data according to the articles to be embroidered is to be transferred to each single-head embroidery sewing machine 2"; Col. 4 Lines 41, 43-47 "three…sewing machines 2…are arranged in a rectangular factory floor 8 suitably for increasing productivity by removing unnecessary movements of the workers and things necessary for embroidering the volume of the production times ordered from customers").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s plurality of sewing machines, if necessary, to be in a sewing line as at least suggested by Funahashi in order to increase productivity (Col. 4 Lines 41, 43-47).

Kondo further does not explicitly teach that the delivery unit simultaneously delivers.

Cameron teaches simultaneously delivers ([0037] "communication to a server of the selection input of embroidery machines may be done…through a batch process sending the selected designs to the respective machines nearly simultaneously"; [0037] "server 45, and hence, system 15 to initiate operation of the selected embroidery machines 30 to apply the selected embroidery pattern or patterns").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the simultaneous delivery of Cameron in order to minimize additional steps ([0037]).

Although Kondo already teaches that the sewing machines are connected to the management device,
Kondo does not explicitly teach wherein the plurality of sewing machines are connected to the management device via a terminal so as to be capable of communicating bidirectionally,
a reading unit that reads the item number from a sewing target carried into the sewing machine, and that reads operator identification information of an operator of the sewing machine, and 
wherein the reading unit is provided with the terminal.

Hisatake teaches wherein the plurality of sewing machines are connected to the management device via a terminal (16) so as to be capable of communicating bidirectionally (see Fig. 1; Col. Col. 3 Lines 49-52 "keyboard 16 is arranged on a front panel of embroidering machine (Fig. 1) and manipulated as desired by a machine operator to perform embroidering operation by the machine", wherein there is a keyboard connected to every sewing machine; as for bidirectionally-- Col. 5 Lines 11-16 "each series of the stitch control data stored in memory 62 will transferred to memory 22 in embroidering machine 10, in response to a pattern renewal signal generated from the embroidering machine 10 by manual operation of a pattern renewal key arranged on keyboard 16").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s sewing machine, if necessary, with the keyboard terminal of Hisatake in order to provide a method of operator-entered instructions for versatility of use.

Beck teaches a reading unit that reads the item number from a sewing target carried into the sewing machine, and that reads operator identification information of an operator of the sewing machine (see Figs. 3A-5; Col. 2 Lines 27-28 “operator interface terminal (OIT)”; Col. 2 Lines 52-56 "each cutting station is equipped with a touch screen OIT…information can be entered into the OIT through an on-screen keyboard display or through an attached bar code scanner"; Col. 2 Lines 58-62 "bar code scanner…used for the entry of information…such as job serial number, job code…operator badge number…and the bar code identifying the hide"), and 
wherein the reading unit is provided with the terminal (see aforementioned, wherein OIT is the terminal, bar code scanner is the reading unit, wherein the bar code scanner is attached to the OIT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s keyboard terminal, as provided by Hisatake, to further be connected to a reading unit as taught by Beck inasmuch as Beck shows it is known in the art to utilize a keyboard display with a bar code scanner for greater versatility of use such as being able to identify products (Col. 2 Lines 52-56, Col. 2 Lines 58-62).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (USPN 5229949), herein Kondo, in view of Funahashi et al (USPN 6631306), herein Funahashi, Cameron et al (US Publication 2005/0060058), herein Cameron, Hisatake et al (USPN 4932342), herein Hisatake, Beck et al (USPN 6487473), herein Beck, and Komuro et al (USPN 5873317), herein Komuro.
Regarding Claim 9, Kondo teaches a management device that manages a plurality of sewing machines (see Figs. 1A, 1B; Col. 8 Line 54 “managing apparatus 260”; Col. 1 Lines 54-55 “managing apparatus for managing sewing operations of the sewing machines”; Col. 3 Lines 6-8 “Fig. 1A...showing a managing apparatus for sewing machines and a controlling apparatus of a sewing machine; Col. 6 Lines 42 “controlling apparatus 210”; as such, Fig. 1A shows what a single sewing machine managed by a management device comprises, but also what each sewing machine managed would comprise), comprising:
a management unit (266) that separately manages parameter data of the plurality of sewing machines obtained by digitizing an adjustment amount of an adjustment function of a seam (see Figs. 1A and 1B; Col. 8 Lines 50-53 "CPU 262 of a microcomputer which comprises a main component of a managing apparatus 260 is connected to the CPU 212"; Col. 8 Lines 57-58 "instruction device 264 and a storage device 266 are connected to the CPU 262"; Col. 8 Lines 58, 60-61 "instruction device 264…is provided for inputting...data necessary for sewing such as a type of work"; Col. 7 Lines 62-68 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268", where, work code is included in parameter data; as for parameter data-- Col. 7 Lines 29-37 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes…including feed pitch, a type of a presser foot, a fabric pressing pressure, a thread tightness degree", showing parameter data; as for digitizing--Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212"; where it manages in that it is associated with management apparatus 260; where it separately manages in that the machines are separate), and
a delivery unit (257) that delivers the parameter data to each sewing machine (see Figs. 1B and 1A, where parameter data 250 is connected to 257 and 257 is with 260, where 260 is connected to 256, and 256 is with 212 of 210 sewing machine, where 256 and 257; Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where the output makes 257 a delivery unit, and is associated with each machine), 
wherein the adjustment function of the seam is adjusted by the adjustment amount corresponding to the parameter data with respect to the plurality of sewing machines by delivering the parameter data (where adjustment unit is the motors; see Fig. 1A where 210 includes all the circuits connected to motors; Col. 6 Lines 41-42 "sewing machine includes a controlling apparatus 210 serving as controlling means"; Col. 6 Lines 49-51 "feed pitch adjusting stepping motor 74 is connected to the CPU 212 by way of a controlling circuit 222 and a driver circuit 224" ; Col. 6 Lines 53-55 "fabric pressing pressure adjusting stepping motor 146 is connected to the CPU 12 by way of a controlling circuit 228 and a driver circuit 230"; Col. 6 Lines 56-58 "thread tightness degree adjusting stepping motor 196 is connected to the CPU 212 by way of a controlling circuit 232 and a driver circuit 234"; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212"; see Fig. 1A where adjustment motors are connected back to 257 and therefore adjust via the delivering of the parameter data),
wherein the plurality of sewing machines are arranged in a sewing (arrangement), the sewing (arrangement) including a plurality of steps to produce a work piece, wherein each sewing machine of the plurality of sewing machines configured to perform at least one step of the plurality of steps of the sewing (arrangement) (Col. 1 Lines 42-44 “present invention to provide a sewing system…for a plurality of sewing machines”; Col. 1 Lines 52-53 “sewing management system which includes a plurality of sewing machines”; Col. 1 Lines 52-57, 60-61 "sewing management system which includes a plurality of sewing machines and a managing apparatus for managing sewing operations of the sewing machines, wherein the managing apparatus includes sewing step instructing means for instructing at least one of a plurality of the sewing steps...to the sewing machines"; Col. 2 Lines 3-7 "'sewing step' denotes a step at which sewing…may sew…a component of a work or a part of a component of a work", where the existence of sewing machines indicate some sewing arrangement); and
wherein the management unit (266) separately manages the parameter data of the plurality of sewing machines for each step of the plurality of steps of the sewing (arrangement) (see Figs. 1A and 1B; Col. 8 Lines 50-53 "CPU 262 of a microcomputer which comprises a main component of a managing apparatus 260 is connected to the CPU 212"; Col. 8 Lines 57-58 "instruction device 264 and a storage device 266 are connected to the CPU 262"; Col. 8 Lines 58, 60-61 "instruction device 264…is provided for inputting...data necessary for sewing such as a type of work"; Col. 7 Lines 62-68 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268", where, as aforementioned, work code is included in parameter data; as for separately managing for each step, see aforementioned Col. 1 Lines 52-57, 60-61; Col. 2 Lines 3-7),
wherein the parameter data corresponds to the at least one step of the plurality of steps of the sewing line for the sewing machine to perform (see Fig. 9; Col. 1 Lines 56-57 "sewing step instructing means for instructing at least one of a plurality of the sewing steps"; Col. 1 Lines 58-61 "identification code supplying means for supplying an identification code representative of a sewing step instructed by the sewing step instructing means to the sewing machines"; Col. 8 Lines 2-6 "sewing step codes representative of sewing steps necessary for the sewing of such works (such codes are the same as the sewing step codes of the identification codes stored in the sewing data storage device 250)").

Kondo does not explicitly teach that the plurality of sewing machines are arranged in a sewing line.

Funahashi at least suggests that the plurality of sewing machines are arranged in a sewing line (see Fig. 1 for a line; Col. 4 Lines 27-29 "the embroidery data according to the articles to be embroidered is to be transferred to each single-head embroidery sewing machine 2"; Col. 4 Lines 41, 43-47 "three…sewing machines 2…are arranged in a rectangular factory floor 8 suitably for increasing productivity by removing unnecessary movements of the workers and things necessary for embroidering the volume of the production times ordered from customers").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s plurality of sewing machines, if necessary, to be in a sewing line as at least suggested by Funahashi in order to increase productivity (Col. 4 Lines 41, 43-47).

Kondo further does not explicitly teach that the delivery unit simultaneously delivers.

Cameron teaches simultaneously delivers ([0037] "communication to a server of the selection input of embroidery machines may be done…through a batch process sending the selected designs to the respective machines nearly simultaneously"; [0037] "server 45, and hence, system 15 to initiate operation of the selected embroidery machines 30 to apply the selected embroidery pattern or patterns").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the simultaneous delivery of Cameron in order to minimize additional steps ([0037]).

Although Kondo already teaches that the plurality of sewing machines are connected to the management device,
Kondo does not explicitly teach wherein the plurality of sewing machines are connected to the management device via a terminal so as to be capable of communicating bidirectionally,
operator identification information for identifying an operator of each of the sewing machines read out by a reading unit of each of the sewing machines,
wherein the reading unit is provided with the terminal.

Hisatake teaches wherein the plurality of sewing machines are connected to the management device via a terminal (16) so as to be capable of communicating bidirectionally (see Fig. 1; Col. Col. 3 Lines 49-52 "keyboard 16 is arranged on a front panel of embroidering machine (Fig. 1) and manipulated as desired by a machine operator to perform embroidering operation by the machine", wherein there is a keyboard connected to every sewing machine; as for bidirectionally-- Col. 5 Lines 11-16 "each series of the stitch control data stored in memory 62 will transferred to memory 22 in embroidering machine 10, in response to a pattern renewal signal generated from the embroidering machine 10 by manual operation of a pattern renewal key arranged on keyboard 16").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s sewing machine, if necessary, with the keyboard terminal of Hisatake in order to provide a method of operator-entered instructions for versatility of use.

Beck teaches operator identification information for identifying an operator of each of the sewing machines read out by a reading unit (see Figs. 3A-5; Col. 2 Lines 27-28 “operator interface terminal (OIT)”; Col. 2 Lines 52-56 "each cutting station is equipped with a touch screen OIT…information can be entered into the OIT through an on-screen keyboard display or through an attached bar code scanner"; Col. 2 Lines 58-62 "bar code scanner…used for the entry of information…such as job serial number, job code…operator badge number…and the bar code identifying the hide"),
wherein the reading unit is provided with the terminal (see aforementioned, wherein OIT is the terminal, bar code scanner is the reading unit, wherein the bar code scanner is attached to the OIT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s keyboard terminal, as provided by Hisatake, to further be connected to a reading unit as taught by Beck inasmuch as Beck shows it is known in the art to utilize a keyboard display with a bar code scanner for greater versatility of use such as being able to identify products (Col. 2 Lines 52-56, Col. 2 Lines 58-62).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Kondo therefore teaches a reading unit of each of the sewing machines (inasmuch as Hisatake shows there is a keyboard/terminal for every sewing machine and Beck teaches a reading unit per keyboard/terminal, modified Kondo teaches there is a reading unit for each sewing machine).

As such, modified Kondo teaches all of the recited claims other than the delivery unit simultaneously delivers the parameter data to each sewing machine according to operator identification information.

Komuro teaches the delivery unit (13a) delivers the parameter data to each of the sewing machines according to the operator identification information for identifying the operator of each of the sewing machines (Col. 5 Lines 22-23 "in the RAM 13, a first data memory area 13a for storing various data such as embroidery data to be transmitted"; where it’s known: Col. 1 Lines 14-17 "host computer is electrically connected to the plurality of sewing machines, and identifies each  sewing machine and transmits various control commands to each of the plurality of sewing machines to create sewn products"; where the invention: Col. 2 Lines 15-19 "controlling device the arbitrarily registered data on the display screen for identifying each of the plurality of sewing machines, and the controls commands are transmitted to sewing machines identified by the arbitrarily registered data displayed by the displaying device"; Col. 7 Lines 47-48, 52-54, 56-60 "according to the first embodiment, desired names can be assigned to the embroidering machines...accordingly, operators can assign names which enable the operators to identify each embroidering machine easily...it becomes possible to prevent the operators from erroneously identifying a wrong embroidering machine, which prevents inferior products from being produced and improves rate of operation of the embroidering system", wherein an operator assigned identity is an operator identification information for identifying the operator as it is specific to a particular operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the substitution of Kondo’s delivery system by operator identification or to modify with the addition of the delivery system by operator identification taught by Komuro in order to avoid operator error (Col. 2 Lines 27-31), especially as Kondo endeavors to do the same (Col. 1 Lines 30-34).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 11, 13, 15, 17-19 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be used to formulate a rejection if necessary: Ishihara et al (US Publication 2021/0301440) and Atsumi (US Publication 2021/0232127) directed to terminal per sewing machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732